Response to Amendment
	The amendment filed 01/15/2021 has been entered.  As directed by the amendment: claims 1, 5, 8, and 12 have been amended; claims 4, 11, and 18 have been cancelled; and withdrawn claim 15 has been amended commensurate with the amendment to claims 1 and 8.  Therefore, claims 1-3, 5-10, and 12-14 are currently pending.
Drawings
The drawings were received on 01/15/2021.  These drawings are accepted.
Election/Restrictions
Claims 1-3, 5-10, and 12-14 are allowable. Claims 15-17 and 19-20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and Species II, as set forth in the Office action mailed on 12/04/2019, is hereby withdrawn and claims 15-17 and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-10, 12-17 and 19-20 are in condition for allowance as the prior art of record does not teach, suggest, or otherwise disclose “the ramp section includes a lower ramp disposed towards the first end, an upper ramp opposite the lower ramp that is disposed towards the second end…a microwave shield disposed between the first end and the opening that extends from the lower ramp and the top wall towards the bottom wall, wherein the microwave shield is coplanar with the lower ramp…” (emphasis added), as such limitations correspond, or are otherwise dependent, on the remaining limitations, required in independent claims 1, 8, and 15.

    PNG
    media_image1.png
    545
    698
    media_image1.png
    Greyscale

U.S. Patent 4401873 to Berggren et al. (Fig. 2, above) is considered the closest prior art to the claimed invention. Berggren et al. teaches substantially the claimed limitations including a microwave coupler (3) configured to couple a microwave source (2) to a microwave waveguide (3) (Col. 2, lines 15-20; power is fed into waveguide 1 by means of microwave generator 2 via coupler 3).  Berggren et al. teaches substantially the claimed 
U.S. Patent 4889966 to Meredith, while teaching the use of a microwave shield (4/8/16; 6/10/16), fails to remedy the deficiencies of Berggren et al.

    PNG
    media_image2.png
    625
    653
    media_image2.png
    Greyscale

U.S. Patent 7048825 to Churchland et al. teaches (Fig. 2, above) using a ramp section having a lower ramp and upper ramp. Churcland et al. further teaches using a microwave shield (choke 45) that extends in a direction parallel, or substantially parallel, to the lower ramp.  Churcland et al., therefore, cannot be relied upon to teach or suggest the microwave shield extending “from the lower ramp and the top wall towards the bottom wall, wherein the microwave shield is coplanar with the lower ramp.”  Similarly, Churchland et al. fails to remedy the deficiencies of Berggren et al.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761